UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-02527 Deutsche Money Funds (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 7/31 Date of reporting period: 7/31/2015 ITEM 1. REPORT TO STOCKHOLDERS July 31, 2015 Annual Report to Shareholders Deutsche Money Market Prime Series Contents 4 Letter to Shareholders 6 Portfolio Management Review 11 Investment Portfolio 19 Statement of Assets and Liabilities 20 Statement of Operations 21 Statement of Changes in Net Assets 22 Financial Highlights 26 Notes to Financial Statements 35 Report of Independent Registered Public Accounting Firm 36 Information About Your Fund's Expenses 38 Tax Information 39 Advisory Agreement Board Considerations and Fee Evaluation 44 Board Members and Officers 49 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. An investment in this fund is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or by any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. The share price of money market funds can fall below the $1.00 share price. You should not rely on or expect the Advisor to enter into support agreements or take other actions to maintain the fund's $1.00 share price. The credit quality of the fund's holdings can change rapidly in certain markets, and the default of a single holding could have an adverse impact on the fund's share price. The fund's share price can also be negatively affected during periods of high redemption pressures and/or illiquid markets. The actions of a few large investors in one class of shares of the fund may have a significant adverse effect on the share prices of all classes of shares of the fund. See the prospectus for specific details regarding the fund's risk profile. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: Despite slow growth during the first half of 2015 and disturbing market volatility in late summer, the U.S. economy’s underlying fundamentals remain sound. Employment growth has been solid, the housing market continues to improve and households have strengthened their finances. Real income is firming and, while consumers remain cautious, they’re likely to loosen their purse strings over time. In short, our economists see an environment that should support modestly above-trend domestic growth. The strong U.S. dollar continues to act as a headwind to exports and (for those whose positions are not hedged) a detractor from foreign equity returns. The Federal Reserve Board is likely to start raising short-term interest rates in the U.S. later this year. However, the specific timing remains unclear. In any case, analysts expect the process to be gradual. Meanwhile, Europe’s slow but steady recovery remains on track, and central bank easing should continue to stimulate growth, albeit at the cost of increased volatility. This view may seem overly optimistic in light of recent developments in China. Indeed, our Chief Investment Officer, Asoka Wohrmann, wrote in his September update: "The risks from China’s transformation should not be underestimated. The country has a one-sixth share of global trade, and its growth looks set to be more unpredictable in the future." Nevertheless, he adds "We are still optimistic about the global economy and about most stock exchanges…. Our scenario is based on the assumption that the upswings in Europe and the United States are sufficiently self-supporting not to be derailed by developments in China." We encourage you to visit us at deutschefunds.com for timely information and insights about economic developments and your Deutsche fund investment. With frequent updates from Mr. Wohrmann and our economists, we want to ensure that you have the resources you need to make informed decisions. Thank you for your continued investment. We appreciate the opportunity to serve your investment needs. Best regards, Brian Binder President, Deutsche Funds Portfolio Management Review (Unaudited) Market Overview All performance information below is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the fund's most recent month-end performance. The 7-day current yield refers to the income paid by the fund over a 7-day period expressed as an annual percentage rate of the fund's shares outstanding. Yields fluctuate and are not guaranteed. Investment Strategy The fund seeks maximum current income to the extent consistent with stability of principal. Over the past 12 months ended July 31, 2015, rate levels within the money market yield curve — including short-term money market rates — fluctuated based on varying economic reports, investors' interest rate expectations, geopolitical uncertainty and evolving U.S. Federal Reserve Board (the Fed) statements. Near the end of 2014, positive employment and GDP figures accelerated expectations for higher rates, and short-term money market rates rose in response. In March 2015, the Fed removed the word "patient" from its statement regarding the timing of a possible rate hike. But at the same time, the Fed gave itself the flexibility to wait until the appropriate time for an increase in the federal funds rate from its current near-zero level. The Fed's "dovish" tone in March caused U.S. interest rates to decline across the board as expectations for the initial fed funds rate hike were pushed back. However, despite temporary conditions such as harsh winter weather that many said was to blame for disappointing first quarter 2015 U.S. gross domestic product (GDP) growth, in April the Fed indicated that it anticipates that U.S. economic conditions will improve; this sets the stage for a possible rate hike in 2015. In July, markets responded positively to the announcement of a new support package for Greece. Positive Contributors to Fund Performance We were able to maintain a competitive yield for the fund during the annual period ended July 31, 2015. We continued to seek ample liquidity, high credit quality and strong diversification across sectors and geographic regions while maintaining a neutral portfolio duration (or interest rate sensitivity). We pursued this strategy in light of the near-term outlook for near-zero short-term interest rates and limited money market supply. In addition, outside of mandated liquidity requirements, we looked to keep the fund's cash position relatively low in order to take advantage of higher yields available from six-month-to-one-year money market securities. Negative Contributors to Fund Performance The types of securities that we were investing in tended to have lower yields than issues carrying more risk. We preferred to be cautious during a time of market uncertainty. In the end this cost the fund some yield, but we believe that this represented a prudent approach to preserving principal. "We believe that the Fed's anticipated moves to raise rates may cause six-month-to-one-year money market rates to gradually rise toward the end of this year." Outlook and Positioning Within money markets, we believe that the current balance of tight supply and heavy demand will most likely persist through much of 2015. These technical market conditions should keep yields very low throughout the one-day-to-five-month portion of the money market yield curve maturity spectrum until the Fed begins to increase short-term rates. We believe that the Fed's anticipated moves to raise rates may cause six-month-to-one-year money market rates to gradually rise toward the end of this year and into 2016. We continue our insistence on the highest credit quality within the fund. We also plan to maintain our conservative investment strategies and standards under the current market conditions. We continue to apply a careful approach to investing on behalf of the fund and to seek competitive yield for our shareholders. Fund Performance (as of July 31, 2015) Performance is historical and does not guarantee future results. Current performance may be lower or higher than the performance data quoted. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although money market funds seek to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in them. Deutsche Money Market Prime Series 7-Day Current Yield Deutsche Cash Investment Trust Class A .01% Deutsche Cash Investment Trust Class B .01% Deutsche Cash Investment Trust Class C .01% Deutsche Cash Investment Trust Class S .01% Deutsche Money Market Fund .01% Yields are historical, will fluctuate, and do not guarantee future performance. The 7-day current yield refers to the income paid by the portfolios over a 7-day period expressed as an annual percentage rate. For the most current yield information, visit our Web site at deutschefunds.com. Portfolio Management Team A group of investment professionals is responsible for the day-to-day management of the fund. These investment professionals have a broad range of experience managing money market funds. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The federal funds rate is the interest rate a borrowing bank pays to a lending bank, with the rate determined by members of the Federal Open Market Committee (FOMC) at their regular meetings. The federal funds rate sets the standard for short-term U.S. interest rates. Gross domestic product (GDP) is the monetary value of goods and services produced within a country's borders in a specific time frame. The yield curve is a graphical representation of how yields on bonds of different maturities compare. Normally, yield curves slant up, as bonds with longer maturities typically offer higher yields than short-term bonds. Investment Portfolio as of July 31, 2015 Principal Amount ($) Value ($) Certificates of Deposit and Bank Notes 16.3% Banco del Estado de Chile: 0.25%, 8/28/2015 0.3%, 10/6/2015 0.31%, 9/2/2015 0.32%, 11/4/2015 0.43%, 12/16/2015 Bank of America NA, 0.277%, 8/3/2015 Bank of Nova Scotia, 0.26%, 8/3/2015 DZ Bank AG: 0.21%, 9/9/2015 0.28%, 9/2/2015 0.3%, 11/24/2015 0.33%, 9/18/2015 Industrial & Commercial Bank of China Ltd., 0.3%, 8/24/2015 Mitsubishi UFJ Trust & Banking Corp., 0.32%, 11/13/2015 Mizuho Bank Ltd., 0.26%, 8/14/2015 Rabobank Nederland NV: 0.25%, 10/30/2015 0.3%, 9/17/2015 0.43%, 3/4/2016 Standard Chartered Bank, 0.31%, 10/5/2015 State Street Bank & Trust Co., 0.24%, 10/14/2015 The Toronto-Dominion Bank: 0.255%, 8/7/2015 0.26%, 8/11/2015 0.43%, 3/2/2016 Total Certificates of Deposit and Bank Notes (Cost $200,800,082) Commercial Paper 54.0% Issued at Discount** 36.3% Bank Nederlandse Gemeenten: 0.285%, 9/17/2015 0.295%, 9/14/2015 Bedford Row Funding Corp.: 144A, 0.35%, 10/19/2015 144A, 0.47%, 12/11/2015 Caisse des Depots et Consignations: 144A, 0.21%, 9/16/2015 144A, 0.285%, 9/22/2015 Ciesco LLC, 144A, 0.12%, 8/3/2015 CNPC Finance HK Ltd., 144A, 0.44%, 8/11/2015 Coca-Cola Co., 0.31%, 9/16/2015 Collateralized Commercial Paper II Co., LLC: 144A, 0.26%, 10/8/2015 144A, 0.26%, 10/9/2015 Daimler Finance North America LLC, 0.43%, 8/31/2015 Erste Abwicklungsanstalt: 144A, 0.26%, 10/7/2015 144A, 0.3%, 10/8/2015 144A, 0.34%, 12/14/2015 Hannover Funding Co., LLC, 0.45%, 8/4/2015 Kells Funding LLC, 144A, 0.29%, 11/16/2015 Natixis, 0.08%, 8/3/2015 NRW. Bank, 0.12%, 8/5/2015 Old Line Funding LLC: 144A, 0.3%, 10/26/2015 144A, 0.32%, 11/16/2015 Rabobank Nederland NV, 0.33%, 12/7/2015 Regency Markets No. 1 LLC, 144A, 0.12%, 8/7/2015 Sinopec Century Bright Capital Investment Ltd., 0.42%, 8/20/2015 Standard Chartered Bank: 0.34%, 9/10/2015 0.42%, 1/8/2016 Svenska Handelsbanken AB, 0.32%, 11/18/2015 United Overseas Bank Ltd., 0.27%, 9/14/2015 UnitedHealth Group, Inc., 144A, 0.34%, 8/5/2015 Victory Receivables Corp.: 144A, 0.12%, 8/3/2015 144A, 0.2%, 8/7/2015 Issued at Par* 17.7% ASB Finance Ltd., 144A, 0.347%, 1/5/2016 Australia & New Zealand Banking Group Ltd., 144A, 0.387%, 8/18/2015 Bank Nederlandse Gemeenten, 144A, 0.291%, 2/25/2016 Bank of Montreal, 0.29%, 10/9/2015 Bank of Nova Scotia: 0.28%, 11/9/2015 0.407%, 8/23/2016 Bedford Row Funding Corp.: 144A, 0.327%, 4/8/2016 144A, 0.386%, 4/12/2016 Commonwealth Bank of Australia: 144A, 0.298%, 4/7/2016 144A, 0.36%, 3/4/2016 General Electric Capital Corp., 0.257%, 8/11/2015 HSBC Bank PLC: 144A, 0.31%, 12/9/2015 144A, 0.315%, 12/23/2015 JPMorgan Chase Bank NA, 0.455%, 8/22/2016 National Australia Bank Ltd., 144A, 0.287%, 10/8/2015 Old Line Funding LLC, 144A, 0.307%, 12/15/2015 Rabobank Nederland NV, 0.404%, 10/1/2015 Royal Bank of Canada: 0.278%, 9/3/2015 0.299%, 12/10/2015 Starbird Funding Corp., 144A, 0.257%, 11/9/2015 Wells Fargo Bank NA: 0.32%, 9/9/2015 0.32%, 12/10/2015 Westpac Banking Corp.: 144A, 0.287%, 10/13/2015 144A, 0.29%, 3/10/2016 Total Commercial Paper (Cost $665,483,085) Short-Term Notes 3.6% Bank of Nova Scotia, 0.562%*, 12/31/2015 Rabobank Nederland NV, 0.367%*, 4/14/2016 Svenska Handelsbanken AB, 144A, 0.404%*, 10/2/2015 Wal-Mart Stores, Inc., 5.313%, 6/1/2016 Wells Fargo Bank NA, 0.335%*, 6/3/2016 Total Short-Term Notes (Cost $44,694,186) Government & Agency Obligations 3.2% U.S. Government Sponsored Agencies Federal Home Loan Bank: 0.19%, 9/3/2015 0.2%, 9/17/2015 0.21%, 10/13/2015 Federal Home Loan Mortgage Corp., 0.095%**, 9/22/2015 Federal National Mortgage Association: 0.19%**, 12/14/2015 0.182%*, 10/21/2016 Total Government & Agency Obligations (Cost $39,939,056) Time Deposits 8.1% Bank of Scotland PLC, 0.06%, 8/3/2015 Credit Agricole Corporate & Investment Bank, 0.1%, 8/3/2015 Total Time Deposits (Cost $100,048,887) Municipal Bonds and Notes 12.8% Michigan, RIB Floater Trust: Series 6WE, 144A, 0.17%***, 7/1/2018, LOC: Barclays Bank PLC Series 4UE, 144A, 0.32%***, 6/1/2016, LOC: Barclays Bank PLC New Jersey, RBC Municipal Products, Inc.Trust, Series E-60, 144A, 0.18%***, 6/28/2016, LOC: Royal Bank of Canada New York, State Housing Finance Agency Revenue, 605 West 42nd Street, Series B, 144A, 0.25%***, 5/1/2048, LOC: Bank of China Philadelphia, PA, TECP, 0.28%, 11/4/2015, LOC: Wells Fargo Bank NA San Jose, CA, Financing Authority Lease Revenue: TECP, 0.24%, 8/24/2015 TECP, 0.24%, 8/24/2015, LOC: U.S. Bank NA Texas, RIB Floater Trust, Series 5WE, 144A, 0.17%***, 7/1/2018, LOC: Barclays Bank PLC Vermont, Economic Development Authority, TECP, 0.33%, 11/10/2015, LOC: JPMorgan Chase Bank NA Total Municipal Bonds and Notes (Cost $158,674,149) Preferred Shares of Closed-End Investment Company 0.5% BlackRock Municipal Bond Investment Trust, Series W-7-178, 144A, AMT, 0.12%***, 10/1/2041, LIQ: Barclays Bank PLC (Cost $5,750,000) Repurchase Agreements 7.8% BNP Paribas, 0.23%, dated 1/21/2015, to be repurchased at $16,523,824 on 9/4/2015 (a) (b) JPMorgan Securities, Inc., 0.434%, dated 2/13/2015, to be repurchased at $12,539,030 on 10/30/2015 (a) (c) JPMorgan Securities, Inc., 0.464%, dated 7/3/2014, to be repurchased at $25,155,956 on 10/30/2015 (a) (d) Nomura Securities International, 0.15%, dated 7/31/2015, to be repurchased at $34,000,425 on 8/3/2015 (e) Wells Fargo Bank, 0.4%, dated 7/30/2015, to be repurchased at $7,507,500 on 10/28/2015 (a) (f) Total Repurchase Agreements (Cost $95,500,000) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,310,889,445)† Other Assets and Liabilities, Net ) ) Net Assets * Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of July 31, 2015. ** Annualized yield at time of purchase; not a coupon rate. *** Variable rate demand notes and variable rate preferred shares are securities whose interest rates are reset periodically at market levels. These securities are often payable on demand and are shown at their current rates as of July 31, 2015. † The cost for federal income tax purposes was $1,310,889,445. (a) Open maturity repurchase agreement whose interest rate resets periodically and is shown at the current rate as of July 31, 2015. The dated date is the original day the repurchase agreement was entered into, the maturity date represents the next repurchase date. Upon notice, both the Fund and counterparty have the right to terminate the repurchase agreement at any time. (b) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) Archer-Daniels-Midland Co. 9/15/2035 Baker Hughes, Inc. 9/15/2040 Bank of America Corp. 1/11/2023 46 BlueMountain CLO Ltd. 10/29/2025 46 Comcast Corp. 3/15/2037 Consolidated Edison Co. of New York, Inc. 12/01/2018 Entergy Texas, Inc. 2/01/2019 Express Scripts Holding Co. 6/15/2024 Golden Credit Card Trust 3/15/2021 Host Hotels & Resorts LP 6/15/2025 Kraft Heinz Foods Co. 7/15/2025 National City Corp. 5/15/2019 Ocean Trails CLO IV 8/13/2025 Omega Healthcare Investors, Inc. 10/15/2022 OZLM VII Ltd. 7/17/2026 Petroleos Mexicanos 1/23/2045 Prudential Financial, Inc. 12/01/2037 Rio Tinto Finance U.S.A. Ltd. 6/15/2025 Venture XVI CLO Ltd. 4/15/2026 Verizon Communications, Inc. 9/15/2033 Total Collateral Value (c) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) American Airlines Pass-Through Trust 1/15/2021 Banque PSA Finance SA 4/04/2021 CCO Safari II LLC 4.464–6.484 7/23/2022– 10/23/2045 Credit Agricole SA 5/31/2017 Deutsche Bank Capital Funding Trust VII 1/19/2016 Icahn Enterprises LP 3/15/2019 JPMorgan Mortgage Acquisition Trust 11/25/2036 Liberty Mutual Group, Inc. 7.8–10.75 3/15/2037– 6/15/2058 National Collegiate Student Loan Trust 6/25/2027 NOVA Chemicals Corp. 5 5/01/2025 SLM Private Credit Student Loan Trust 6/15/2033 SMFG Preferred Capital USD 1 Ltd. 1/25/2017 Societe Generale SA 4/05/2017 Total Collateral Value (d) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) CIT Education Loan Trust 6/25/2042 Collegiate Funding Services Education Loan Trust 12/28/2037 Goal Capital Funding Trust 6/25/2042 National Collegiate Student Loan Trust 0.321–0.541 5/25/2026– 11/27/2028 Santander Drive Auto Receivables Trust 2.33–3.5 6/15/2018– 11/15/2019 SLM Private Credit Student Loan Trust 6/15/2033 Total Collateral Value (e) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) Federal Home Loan Mortgage Corp. 8/01/2044 Federal National Mortgage Association 2.6–3.36 7/1/2035– 1/1/2042 Government National Mortgage Association 2.0–8.0 2/15/2023– 7/20/2045 U.S. Treasury STRIPS Zero Coupon 2/15/2037 54 Total Collateral Value (f) Collateralized by $7,716,214 International Bank for Reconstruction & Development, with the various coupon rates from 0.375–0.9%, with various maturity dates of 8/24/2015–7/17/2017 with a value of $7,725,001. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AMT: Subject to alternative minimum tax. CLO: Collateralized Loan Obligation LOC: Letter of Credit STRIPS: Separate Trading of Registered Interest and Principal Securities TECP: Tax Exempt Commercial Paper Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. Securities held by the Fund are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of July 31, 2015 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Investments in Securities (g) $
